    Case: 4:20-cv-00172-JAR Doc. #: 9 Filed: 03/04/21 Page: 1 of 15 PageID #: 493




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


LYNN M. COLLUMBIEN,                                 )
                                                    )
             Plaintiff,                             )
                                                    )
       vs.                                          )            Case No. 4:20-CV-00172 JAR
                                                    )
ANDREW M. SAUL,                                     )
Commissioner of Social Security,                    )
                                                    )
             Defendant.                             )


                                 MEMORANDUM AND ORDER

         This is an action under 42 U.S.C. § 405(g) for judicial review of the Commissioner of

Social Security’s final decision denying Plaintiff Lynn Collumbien’s application for disability

insurance benefits under Title II of the Social Security Act, 42 U.S.C. § 401, et seq.

        I.         Background

        Plaintiff applied for benefits under Title II of the Social Security Act on February 16, 2017,

alleging disability as of September 1, 2014 due to fibromyalgia, hidradenitis suppurativa (“HS”) 1,

irritable bowel syndrome (“IBS”), chronic fatigue, autoimmune disease, methicillin-resistant

staphylococcus aureus (“MRSA”), and depression. Plaintiff testified she is unable to work because

of painful skin lesions from HS, as well symptoms from chronic fatigue and connective tissue

disorder. (Tr. 62-63). After her application was denied at the initial administrative level, Plaintiff

requested a hearing before an administrative law judge (“ALJ”). Following a hearing on January




1
 HS is a skin condition that causes small, painful lumps to form under the skin. (Plaintiff’s Statement of
Material Facts (Doc. No. 7), at ¶ 29).
                                                        1
 Case: 4:20-cv-00172-JAR Doc. #: 9 Filed: 03/04/21 Page: 2 of 15 PageID #: 494




23, 2019, the ALJ issued a written decision on March 27, 2019 denying Plaintiff’s application.

Plaintiff’s request for review by the Appeals Council was denied on December 26, 2019. Thus, the

decision of the ALJ stands as the final decision of the Commissioner. See Sims v. Apfel, 530 U.S.

103, 107 (2000).

       II.     Facts

       The Court adopts Plaintiff’s Statement of Material Facts (Doc. No. 7) to the extent they are

admitted by the Commissioner (Doc. No. 8-1). The Court also adopts Defendant’s Additional

Material Facts. (Id.). Together, these statements provide a fair and accurate description of the

relevant record before the Court. Additional specific facts will be discussed as necessary to address

the parties’ arguments.

       III.    Standards

       The Court’s role on judicial review is to determine whether the ALJ’s findings are

supported by substantial evidence in the record as a whole. Adkins v. Comm’r, Soc. Sec. Admin.,

911 F.3d 547, 550 (8th Cir. 2018); see also Johnson v. Astrue, 628 F.3d 991, 992 (8th Cir. 2011).

Substantial evidence is less than a preponderance, but enough that a reasonable mind would accept

it as adequate to support the Commissioner’s conclusion. Sloan v. Saul, 933 F.3d 946, 949 (8th

Cir. 2019) (citing Chismarich v. Berryhill, 888 F.3d 978, 979 (8th Cir. 2018) (per curiam)). The

Court may not reverse merely because substantial evidence exists in the record that would support

a contrary outcome or because the court would have decided the case differently. Chaney v. Colvin,

812 F.3d 672, 676 (8th Cir. 2016). A reviewing court must consider evidence that both supports

and detracts from the ALJ’s decision. Id. If it is possible to draw two inconsistent positions from

the evidence and one of those positions represents the Commissioner’s findings, the court must

affirm the decision of the Commissioner. Id. In other words, a court should “disturb the ALJ’s
                                                     2
 Case: 4:20-cv-00172-JAR Doc. #: 9 Filed: 03/04/21 Page: 3 of 15 PageID #: 495




decision only if it falls outside the available zone of choice.” Papesh v. Colvin, 786 F.3d 1126,

1131 (8th Cir. 2015). A decision does not fall outside that zone simply because the reviewing court

might have reached a different conclusion had it been the finder of fact in the first instance. Id.

The Court defers heavily to the findings and conclusions of the Social Security Administration.

Wright v. Colvin, 789 F.3d 847, 852 (8th Cir. 2015) (quoting Hurd v. Astrue, 621 F.3d 734, 738

(8th Cir. 2010)).

       To determine whether the ALJ’s final decision is supported by substantial evidence, the

Court is required to review the administrative record as a whole and to consider:

           (1) The findings of credibility made by the ALJ;
           (2) The education, background, work history, and age of the claimant;
           (3) The medical evidence given by the claimant’s treating physicians;
           (4) The subjective complaints of pain and description of the claimant’s physical
               activity and impairment;
           (5) The corroboration by third parties of the claimant’s physical impairment;
           (6) The testimony of vocational experts based upon prior hypothetical questions which
               fairly set forth the claimant’s physical impairment; and
           (7) The testimony of consulting physicians.

       Brand v. Sec’y of Dept. of Health, Educ. & Welfare, 623 F.2d 523, 527 (8th Cir. 1980);

see also Stamper v. Colvin, 174 F. Supp. 3d 1058, 1063 (E.D. Mo. 2016).

       The Social Security Act defines as disabled a person who is “unable to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). The impairment

must be “of such severity that [the claimant] is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial


                                                     3
 Case: 4:20-cv-00172-JAR Doc. #: 9 Filed: 03/04/21 Page: 4 of 15 PageID #: 496




gainful work which exists in the national economy, regardless of whether such work exists in the

immediate area in which he lives, or whether a specific job vacancy exists for him, or whether he

would be hired if he applied for work.” 42 U.S.C. § 1382c(a)(3)(B).

       The Commissioner has established a five-step process for determining whether a person is

disabled. 20 C.F.R. §§ 416.920(a), 404.1520(a). “If a claimant fails to meet the criteria at any step

in the evaluation of disability, the process ends and the claimant is determined to be not disabled.”

Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (quoting Eichelberger v. Barnhart, 390 F.3d

584, 590-91 (8th Cir. 2004)). First, the claimant must not be engaged in “substantial gainful

activity” (“SGA”). 20 C.F.R. §§ 416.920(a), 404.1520(a). Second, the claimant must have a

“severe impairment,” defined as “any impairment or combination of impairments which

significantly limits [claimant’s] physical or mental ability to do basic work activities.” 20 C.F.R.

§§ 416.920(c), 404.1520(c). “The sequential evaluation process may be terminated at step two

only when the claimant’s impairment or combination of impairments would have no more than a

minimal impact on [his or] her ability to work.” Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir.

2007) (quoting Caviness v. Massanari, 250 F.3d 603, 605 (8th Cir. 2001)).

       If the claimant has a severe impairment, the ALJ must determine at step three whether any

of the claimant’s impairments meets or equals an impairment listed in the Regulations. 20 C.F.R.

§§ 416.920(d), 404.1520(d). If the claimant has one of, or the medical equivalent of, these

impairments, then the claimant is per se disabled without consideration of the claimant’s age,

education, or work history. Id.

       If the claimant’s impairment does not meet or equal a Listing, the ALJ must determine the

claimant’s residual functional capacity (“RFC”). See 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00;

20 C.F.R. § 404.1520a(c)(3). RFC is an assessment of the claimant’s ability to perform sustained
                                                     4
 Case: 4:20-cv-00172-JAR Doc. #: 9 Filed: 03/04/21 Page: 5 of 15 PageID #: 497




work-related physical and mental activities in light of his impairments. SSR 96–8p. The relevant

mental work activities include understanding, remembering, and carrying out instructions;

responding appropriately to supervision and co-workers; and handling work pressures in a work

setting. 20 C.F.R. § 404.1545(c).

       At step four, the ALJ must determine whether, given his RFC, the claimant can return to

his past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1520(f), 416.920(a)(4)(iv),

416.920(f); Perks v. Astrue, 687 F.3d 1086, 1091-92 (8th Cir. 2012). If the claimant can still

perform past relevant work, he will not be found to be disabled; if not, the ALJ proceeds to step

five to determine whether the claimant is able to perform any other work in the national economy

in light of his age, education and work experience. 20 C.F.R. §§ 416.920(a)(4)(v). If the claimant

cannot make an adjustment to other work, then he will be found to be disabled. 20 C.F.R.

§§ 416.920(a)(4)(v), 404.1520(a)(4)(v).

       Through step four, the burden remains with the claimant to prove he is disabled. Vossen v.

Astrue, 612 F.3d 1011, 1016 (8th Cir. 2010). At step five, the burden shifts to the Commissioner

to establish that the claimant maintains the RFC to perform a significant number of jobs within the

national economy. Brock v. Astrue, 674 F.3d 1062, 1064 (8th Cir. 2012). “The ultimate burden of

persuasion to prove disability, however, remains with the claimant.” Harris v. Barnhart, 356 F.3d

926, 931 n. 2 (8th Cir. 2004); see also Stamper, 174 F. Supp. 3d at 1063.

       IV.     Decision of the ALJ

       The ALJ found Plaintiff last met the insured status requirements of the Social Security

 Act on December 31, 2018, and that she did not engage in substantial gainful activity during the

 period from her alleged onset date of September 1, 2014, through her date last insured of

 December 31, 2018. (Tr. 17). The ALJ found that through the date last insured, Plaintiff had the
                                                    5
    Case: 4:20-cv-00172-JAR Doc. #: 9 Filed: 03/04/21 Page: 6 of 15 PageID #: 498




    severe impairments of HS and connective tissue disease 2, but that no impairment or combination

    of impairments met or medically equaled the severity of one of the listed impairments in 20

    C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 18-22).

          After considering the entire record, the ALJ determined that Plaintiff has the RFC to

    perform light work as defined in 20 CFR §§ 404.1567(b), except that she can occasionally reach

    overhead bilaterally and must avoid even moderate exposure to wetness and humidity. (Tr. 22).

          Based on the testimony of the vocational expert (“VE”), the ALJ concluded that Plaintiff

    was capable of performing past relevant work as a receptionist, a job characterized as semi-

    skilled/skilled at (SVP 4) and performed at a sedentary exertional level. (Tr. 28-29). Alternatively,

    after considering Plaintiff’s age, education, work experience and RFC, the ALJ concluded there

    are jobs that exist in significant numbers in the national economy that Plaintiff can also perform,

    such as Office Helper: Dictionary of Occupational Titles (DOT) No. 239.567-010, SVP 2, light

    work, with approximately 157,000 jobs nationally; Cashier: DOT No. 211.462-010, SVP 2, light

    work, with approximately 1,000,000 jobs nationally; and Cleaner: DOT No. 323.687-014, SVP 2,

    light work, with 445,000 jobs nationally. (Tr. 28-30). Thus, the ALJ found Plaintiff was not

    disabled as defined by the Act. (Tr. 31).

          V.      Discussion

          Plaintiff raises two issues on appeal. First, Plaintiff argues the ALJ failed to fully and fairly

develop the record. (Doc. No. 6 at 3-8). In particular, she contends there is no medical evidence

that addresses her ability to function in the workplace. Second, Plaintiff argues the ALJ failed to



2
 The ALJ found Plaintiff’s alleged impairments of asthma, GERD/irritable bowel syndrome, hypertension,
morbid obesity, depressive disorder, and generalized anxiety disorder, to be non-severe impairments. (Tr.
18-20). The ALJ further found Plaintiff’s fibromyalgia, chronic fatigue and obstructive sleep apnea were
not medically determinable impairments. (Tr. 20-22).
                                                         6
 Case: 4:20-cv-00172-JAR Doc. #: 9 Filed: 03/04/21 Page: 7 of 15 PageID #: 499




properly evaluate Listing 8.06. (Id. at 9-10). The Commissioner responds that substantial evidence

supports the ALJ’s assessment of Plaintiff’s symptoms (Doc. No. 8 at 4-6) as well as the RFC

determination (id. at 6-7).

       A. Failure to develop the record

       Plaintiff first argues the ALJ failed to develop the record fully and fairly. Specifically,

Plaintiff maintains there is no medical evidence of record supporting the ALJ’s RFC for light work

except that she could occasionally reach overhead bilaterally. Plaintiff asserts the ALJ should have

developed the record regarding her ability to function in the workplace by contacting one of her

treating physicians or by obtaining the services of an expert to review the record during the period

of disability. The Court is not persuaded by Plaintiff’s argument.

       There is no requirement that an RFC finding be supported by a specific medical opinion.

Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016); see also Myers v. Colvin, 721 F.3d 521,

526-27 (8th Cir. 2013); Beatty v. Saul, No. 2:18 CV 22 ACL, 2019 WL 4243087, at *9 (E.D. Mo.

Sept. 6, 2019). Rather, the RFC is an administrative finding based on all the relevant evidence of

record. See 20 C.F.R. § 404.1245(a); 20 C.F.R. § 404.1546(c). Where the record is sufficient to

support the ALJ’s decision, the ALJ is not required to develop the record further. See Johnson v.

Astrue, 627 F.3d 316, 320 (8th Cir. 2010). See also Kamann v. Colvin, 721 F.3d 945, 950 (8th Cir.

2013) (quoting Naber v. Shalala, 22 F.3d 186, 189 (8th Cir. 1994) (“[A]n ALJ is permitted to issue

a decision without obtaining additional medical evidence so long as other evidence in the record

provides a sufficient basis for the ALJ’s decision.”). As discussed below, the record as a whole

provided a sufficient basis for the ALJ’s decision and there was no indication in the record that

additional medical records were necessary. See Hensley, 829 F.3d at 932 (“medical records



                                                     7
 Case: 4:20-cv-00172-JAR Doc. #: 9 Filed: 03/04/21 Page: 8 of 15 PageID #: 500




prepared by the most relevant treating physicians [can] provide affirmative medical evidence

supporting the ALJ’s [RFC] findings.”).

       A claimant’s RFC is the most she can still do despite her physical or mental limitations.

Leckenby v. Astrue, 487 F.3d 626, 631 n. 5 (8th Cir. 2007). Although some medical evidence must

support an RFC, see Steed v. Astrue, 524 F.3d 872, 875 (8th Cir. 2008), it is not the only evidence

an ALJ considers. An ALJ determines a claimant’s RFC based on all the relevant, credible record

evidence, including a claimant’s medical records, observations from treating physicians and

others, and a claimant’s subjective statements. Strongson v. Barnhart, 361 F.3d 1066, 1070 (8th

Cir. 2004) (quoting McKinney v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000)); see also Perks v.

Astrue, 687 F.3d 1086, 1092 (8th Cir. 2012).

       Medical records

       When evaluating Plaintiff’s RFC, the ALJ thoroughly discussed the medical evidence from

several providers. (Tr. 24-28). For example, the ALJ discussed medical records from Plaintiff’s

hospitalization on July 14, 2015 for early abscess on the maxillary area showing Plaintiff had 5/5

muscle strength in the upper and lower extremities and skin otherwise intact. (Tr. 25, 232). Plaintiff

was discharged on July 16, 2015 in stable condition and instructed to follow up with her primary

care doctor, Van A. Hargraves, M.D. No restrictions in activity were noted and Plaintiff was

encouraged to lose weight. (Tr. 231). The next day, Plaintiff reported to Dr. Hargraves that the

cellulitis was worse and had spread to her chin. (Tr. 354). Dr. Hargraves directed Plaintiff to call

the ENT specialist she had seen at the hospital or go the emergency room if her symptoms

worsened. (Id.). Plaintiff did not call the ENT or go to the emergency room. By the time Plaintiff

saw Dr. Hargraves again on July 29, 2015, her symptoms had resolved completely. (Tr. 353). Upon

examination, her gait and extremities were normal, and her skin was clear. (Tr. 354). The ALJ
                                                      8
    Case: 4:20-cv-00172-JAR Doc. #: 9 Filed: 03/04/21 Page: 9 of 15 PageID #: 501




correctly noted that following Plaintiff’s hospitalization in July, the records document a break in

treatment and no more hospitalizations for complaints or complications arising from HS or

connective tissue disease. (Tr. 25).

        Plaintiff returned to Dr. Hargraves on January 7, 2016. (Tr. 351). She had a sore in her

right nostril and was started on antibiotics. (Id.). On February 23, 2016, Dr. Hargraves noted

Plaintiff’s complaints of rash under her arm. She had eight erythemic 3 lesions under her arm that

were tender to the touch and one lesion draining clear fluid. (Tr. 349). Plaintiff was diagnosed with

a staph infection and prescribed Clindamycin and Mupirocin ointment. (Tr. 25, 349). In May 2016,

Plaintiff presented to Dr. Hargraves with complaints of a sore in her left nostril that she believed

was a recurrence of MERSA. (Tr. 340). There was mild swelling to the left side of her face. She

was prescribed Bactroban and Clindamycin and referred to an infectious disease specialist. (Id.).

        The ALJ noted a lack of documentation from an infectious disease specialist or other

provider after May 31, 2016 through August 26, 2016, when Plaintiff returned to Dr. Hargraves.

(Tr. 26). At that time, Plaintiff was in no distress. She had a normal range of motion in her joints

and a normal/stable gait. Her skin was also normal with no rash. (Tr. 337). She was counseled on

incorporating a healthy lifestyle, including regular exercise and a low cholesterol, low salt, and

low-fat diet. (Id.). In December 2016, Plaintiff presented with tender, erythemic lesions under both

armpits and was prescribed Bactrim. (Tr. 333). As the ALJ correctly noted, Plaintiff had been

directed to follow up with an infectious disease specialist on several occasions but had not done

so. (See Tr. 26-27, 333-34, 336, 338, 340).



3
  Erythema is redness of the skin caused by dilatation and congestion of the capillaries, often a sign of
inflammation or infection. https://medical-dictionary.thefreedictionary.com/erythemic (last visited Jan. 27,
2021).

                                                         9
 Case: 4:20-cv-00172-JAR Doc. #: 9 Filed: 03/04/21 Page: 10 of 15 PageID #: 502




       The ALJ also discussed evidence from Otha Myles, M.D., an infectious disease specialist

that Plaintiff began seeing in January 2017. (Tr. 53, 405). At that time, Plaintiff had multiple

lesions in the armpit area and along her torso. (Tr. 405). The lesions were not tender or hot to the

touch. Dr. Myles noted that MRSA screens done in March and April 2015 were positive but that

screens done in July 2015, March 2016, April 2016, May 2016, and June 2016 were negative. (Tr.

404). Upon examination, Plaintiff’s gait was normal, and no neurological deficits were noted. (Tr.

405). On March 27, 2017, Dr. Myles reported that Plaintiff’s HS was stable and that she was not

on antibiotics. (Tr. 401).

       The ALJ correctly observed that Plaintiff’s medical records do not document frequent

flare-ups of symptoms related to HS or connective tissue disorder, or complications arising from

HS, such as infection, scars, restrictive movement, obstructed lymph drainage, or cancer. (Tr. 27).

Plaintiff was not routinely prescribed strong narcotic pain medication, and there were no physician

findings of significant work-related limitations, lasting twelve consecutive months in duration. (Tr.

27-28). In fact, Plaintiff was routinely counseled on diet and daily exercise. (Tr. 28). As the ALJ’s

evaluation makes clear, Plaintiff’s medical records fail to demonstrate that her HS causes serious

limitations.

       Medical opinion evidence

       The record includes a Disability Determination Explanation prepared by Nancy Ceaser,

M.D., and dated August 28, 2017. (Tr. 73-77). Dr. Ceaser noted Plaintiff had recurring abscess in

axilla in March 2015, February 2016, and December 2016, but that those infections resolved within

three months for each incident. (Tr. 73). Mild scarring in axillae was noted in December 2017.

(Id.) In her assessment Dr. Ceaser stated, “[m]edical evidence does not show any of [Plaintiff’s]

conditions reach duration, and all appear to be under good control at present time. All are
                                                     10
 Case: 4:20-cv-00172-JAR Doc. #: 9 Filed: 03/04/21 Page: 11 of 15 PageID #: 503




considered non-severe.” (Id.). Dr. Ceaser found Plaintiff’s statements regarding her symptom-

related limitations only partially credible based on the objective medical evidence, and that while

Plaintiff’s description of her functioning might be consistent during exacerbations of HS, these

episodes do not last a full year. Moreover, there was no evidence of pain or restriction during

periods of stability. (Tr. 76). The ALJ gave partial weight to Dr. Ceaser’s finding that Plaintiff is

not disabled but recognized that while the medical records do not establish treatment for frequent

flare-ups of HS or connective tissue disease, these conditions remain and require a daily

medication regimen. (Tr. 28).

       The ALJ also considered a consultative examination of Plaintiff performed by Raymond

Leung, M.D., in August 2017. Dr. Leung diagnosed mild scarring to the axillae secondary to

hidradenitis, a history of MRSA, and morbid obesity at sixty and one-half inches (60.5) tall,

weighing 231 pounds. Dr. Leung also noted Plaintiff’s gait was within normal limits. She was able

to tandem walk and hop, heel walk, toe walk, and squat, and all joints showed full range of motion.

Plaintiff was able to move on and off the examination table without difficulty. Her leg and arm

strength were 5/5 throughout. (Tr. 376-81).

       Subjective complaints

       In analyzing a claimant’s subjective reports, the ALJ considers the entire record, including:

medical records; statements from the claimant and third parties; the claimant’s daily activities; the

duration, frequency and intensity of pain; the dosage, effectiveness, and side effects of medication;

precipitating and aggravating factors; and functional restrictions. 20 C.F.R. §§ 404.1529, 416.929;

Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984). The Court defers to the ALJ’s assessment

of the claimant’s subjective complaints if that assessment is supported by good reasons and



                                                     11
 Case: 4:20-cv-00172-JAR Doc. #: 9 Filed: 03/04/21 Page: 12 of 15 PageID #: 504




substantial evidence. Nash v. Comm’r, Soc. Sec. Admin., 907 F.3d 1086, 1090 (8th Cir. 2018).

See also Juszczyk v. Astrue, 542 F.3d 626, 632 (8th Cir. 2008).

       Here, the ALJ provided several valid and well-supported reasons for finding Plaintiff’s

statements concerning the intensity, persistence and limiting effects of her symptoms not entirely

consistent with the record evidence. First, as discussed in detail above, there is no medical evidence

of record that Plaintiff had difficulty ambulating; upon examination, she consistently had a normal

gait, with no difficulty walking, sitting or standing, and had full strength and range of motion in

all extremities, even when she had a flare-up. (Tr. 27). Nevertheless, as the Commissioner points

out, there is no dispute that Plaintiff has a history of lesions in her armpits, which the ALJ balanced

with her normal motor examinations when finding she should be limited in overhead reaching.

(Doc. No. 8 at 5 n.2).

       Second, Plaintiff consistently failed to follow up with her provider’s treatment

recommendations, i.e., to consult with an infectious disease specialist. (Tr. 27, 28). Although not

dispositive, a failure to seek treatment may indicate the relative seriousness of a medical problem.

See 20 C.F.R. §§ 404.1530(b), 416.930(b) (stating an unjustified failure to follow prescribed

treatment is grounds for denying disability); Guilliams v. Barnhart, 393 F.3d 798, 802 (8th Cir.

2005) (“A failure to follow a recommended course of treatment also weighs against a claimant’s

credibility.”). Moreover, Plaintiff’s HS appeared to respond to treatment and the record does not

reflect side effects from medication. (Tr. 28). An impairment that is “controllable or amenable to

treatment [does] not support a finding of total disability.” Bernard v. Colvin, 774 F.3d 482, 488

(8th Cir. 2014).




                                                      12
 Case: 4:20-cv-00172-JAR Doc. #: 9 Filed: 03/04/21 Page: 13 of 15 PageID #: 505




       Listing 8.06

       In her second point on appeal, Plaintiff argues the ALJ failed to properly evaluate Listing

8.06. The ALJ found Plaintiff’s condition did not meet or equal this Listing because the record did

not show the requisite degree of severity. (Tr. 22).

       Listing 8.06 is met when there is HS, with extensive skin lesions involving both axillae,

both inguinal areas or the perineum that persist for at least three months despite continuing

treatment as prescribed. 20 C.F.R., Pt. 404, Subpt. P, App. 1 § 8.06. Listing 8.06 includes three

separate requirements. First the claimant must have extensive lesions. For purposes of Listing 8.06,

Listing 8.00(C)(1) defines the term “extensive skin lesions” as “those that involve multiple body

sites or critical body areas, and result in a very serious limitation.” The Listing provides examples

of extensive lesions, which include “lesions that interfere with the motion of your joints and that

very seriously limit your use of more than one extremity ....” and “lesions on the soles of both feet,

the perineum, or both inguinal areas that very seriously limit your ability to ambulate.” 20 C.F.R.,

Pt. 404, Subpt. P, App. 1 §§ 8.00(C)(1)(a), 8.00(C)(1)(c). Second, the lesions must be located on

both axillae (armpits), both inguinal areas (groin), or the perineum (the area between the anus and

the genitals). Third, the lesions must persist for at least three months despite continuing treatment.

The Listing provides that “[b]y persist, we mean that the longitudinal clinical record shows that,

with few exceptions, your lesions have been at the level of severity specified in the listing.” 20

C.F.R., Pt. 404, Subpt. P, App.1 § 8 .00(G).

       Plaintiff has presented medical evidence that she was diagnosed with HS and suffers from

skin lesions in both of her armpits. To meet Listing 8.06, however, Plaintiff would have to present

longitudinal clinical records showing that her lesions were at the required level of severity for at

least three months, despite continuing treatment. As the ALJ’s evaluation makes clear, Plaintiff’s
                                                       13
 Case: 4:20-cv-00172-JAR Doc. #: 9 Filed: 03/04/21 Page: 14 of 15 PageID #: 506




medical records fail to demonstrate that her HS causes serious limitation in her joints, extremities,

or ability to ambulate. The ALJ’s evaluation of the medical evidence is wholly supported by

substantial evidence. This explanation alone satisfies the ALJ’s conclusion that Plaintiff’s HS does

not meet Listing 8.06. Further, Plaintiff provides no medical evidence that shows she has

experienced persistent lesions for any three-month period of time in order to satisfy the durational

requirement. Notably, Plaintiff’s counsel conceded her breakouts don’t last the three months

required by Listing 8.06; rather, flareups typically last one month. (Tr. 50, 61).

       In sum, there appears to be no supportive records beyond Plaintiff’s testimony about the

severity of her symptoms, which the ALJ found not entirely consistent with the medical evidence

and other evidence of record, that her HS limits her ability to work, a burden squarely upon

Plaintiff to prove. Kirby v. Astrue, 500 F.3d 705, 707-708 (8th Cir. 2007). To the contrary, many

of the medical records show mild symptomology controlled through appropriate medical

treatment. And none of the providers hint at impairments of any severity that would tend to limit

Plaintiff’s ability to work. For these reasons, the ALJ’s conclusion that Plaintiff does not meet or

equal Listing 8.06 is supported by substantial evidence.

       VI.     Conclusion

       The ALJ properly assessed Plaintiff’s symptoms and determined that she has the RFC to

perform light work with only occasional reaching overhead bilaterally. For these reasons, the Court

finds the ALJ’s decision is supported by substantial evidence on the record as whole, and,

therefore, the Commissioner’s decision will be affirmed.

       Accordingly,

       IT IS HEREBY ORDERED that the decision of the Commissioner is AFFIRMED, and

Plaintiff’s Complaint is DISMISSED without prejudice.
                                                     14
 Case: 4:20-cv-00172-JAR Doc. #: 9 Filed: 03/04/21 Page: 15 of 15 PageID #: 507




       A separate Judgment will accompany this Memorandum and Order.


Dated this 4th day of March, 2021.


                                            ________________________________
                                            JOHN A. ROSS
                                            UNITED STATES DISTRICT JUDGE




                                              15
